Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 1 of 8 Page ID #:1



 1   STEPHEN ZELLER, Bar No. 265664
     Email Address: szeller~deconsel.com
 2   CASEY JENSEN, Bar o. 263593
     Email Address: c·ensen deconsel.com
 3   members of DeCARLO SHANLEY,
     a Professional Corporation
 4   533 S. Fremont Avenue, Ninth Floor
     Los Angeles, California 90071-1706
 5   Telephone (213) 488-4100
     Telecopier (213) 488-4180
 6
     Attorneys for Plaintiffs, Carpenters Southwest
 7   Administrative Cot:poration and Board of Trustees
     for the Carpenters Southwest Trusts
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     CARPENTERS SOUTHWEST                      CASE NO.
12   ADMINISTRATIVE CORPORATION,
     a California non:profit col])oration; and COMPLAINT FOR:
13   BOARD OF TRUSTEES FOR THE
     CARPENTERS SOUTHWEST                      1.  BREACH OF SETTLEMENT
14   TRUSTS,                                       AGREEMENT-     LTL SERVICES,
                                                   aka LTL SERVICES, INC.;
15                      Plaintiffs,
                                               2.  SPECIFIC PERFORMANCE FOR
16                                                 SPECIFIC MISSING REPORTS -
     v.                                            LTL SERVICE§.., aka LTL
17                                                 SERVICES, IN~.; and

18   LTL SERVICES, also known as LTL       3.         BREACH OF PERSONAL
     SERVICES, INC.; LINDA BUCCELLA                   GUARANTEE - LINDA
19   an individual; and DOES 1 through 10,            BUCCELLA, an individual
     inclusive,
20
                        Defendants.
21
22
23                                    JURISDICTION
24         1.     This is a civil action to recover 1) for breach of settlement agreement,
25   2) specific performance for specific missing reports, and 3) for breach of personal
26   guarantee. This action arises and jurisdiction of the court is founded
27   Labor-Management Relations Act (of 1947) §301, as amended ("LMRA"), 29
28   ///
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 2 of 8 Page ID #:2


 1   U.S.C. § 185a, and Employee Retirement Income Security Act (of 1974) § §502 and
 2   515, as amended ("ERISA"), 29 U.S.C. §§1132 and 1145.
 3                               PARTIES AND OTHERS
 4         2.     CARPENTERS SOUTHWEST ADMINISTRATIVE
 5   CORPORATION, a California non-profit corporation ("CSAC") is a non-profit
 6   corporation duly organized and existing under and by virtue of the laws of the State
 7   of California. CSAC's principal place of business is in the County of Los Angeles,
 8   State of California.
 9         3.     At all relevant times herein, the BOARD OF TRUSTEES FOR THE
10   CARPENTERS SOUTHWEST TRUSTS were and now are fiduciaries and are duly
11   authorized and acting trustees of those ERISA Trust Funds defined in paragraph six.
12         4.     CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS
13   SOUTHWEST TRUSTS are also authorized agents to act on behalf of the remaining
14   Funds and entities (defined in paragraph nine) with respect to these delinquencies.
15   CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST
16   TRUSTS are sometimes collectively referred to as PLAINTIFFS.
17         5.     The true names and capacities, whether individual, corporate, associate,
18   or otherwise, of defendants named herein as DOES 1 through 10, are unknown to
19   PLAINTIFFS, who therefore sue the defendants by such fictitious names, and
20   PLAINTIFFS will amend this complaint to show their true names and capacities
21   when they have been ascertained.
22         6.     At all relevant times Southwest Carpenters Health and Welfare Trust,
23   Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust, and
24   Southwest Carpenters Training Fund, were and are express trusts which exist
25   pursuant to section 302 of the LMRA, 29 U.S.C. §186, and multiemployer plans
26   within the meaning of section 3 of ERISA, 29 U.S.C. § 1002.
27         7.     At all relevant times the Construction Industry Advancement Fund of
28   Southern California, the Residential Housing Contract Administration Trust Fund,
                                              2
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 3 of 8 Page ID #:3


 1   the Contractors-Carpenters Grievance and Arbitration Trust, and the Contract
 2   Administration Trust for Carpenter-Management Relations, were and are express
 3   trusts which exist pursuant to section 302 of the LMRA, 29 U.S.C. § 186.
 4         8.         At all relevant times the Carpenters-Contractors Cooperation
 5   Committee ("CCCC"), was and is a non-profit California corporation which exists
 6   pursuant to section 5(b) of the Labor Management Cooperation Act of 1978, 92
 7   Stat. 2020 (1978), for the purposes set forth in section 302(c)(9) ofLMRA, 29
 8   U.S.C. § 186(c)(9).
 9         9.     CSAC is the administrator of Southwest Carpenters Health and Welfare
10   Trust, Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust,
11   and Southwest Carpenters Training Fund, and assignee of the Construction Industry
12   Advancement Fund of Southern California, the Residential Housing Contract
13   Administration Trust Fund, the Contractors-Carpenters Grievance and Arbitration
14   Trust, the Contract Administration Trust for Carpenter-Management Relations, and
15   the Carpenters-Contractors Cooperation Committee (collectively, the "PLANS"),
16   and as such is a plan fiduciary within the meaning of section 3 of ERISA, 29 U.S.C.
17   §1002.
18         10.    The duly authorized and acting trustees or directors of each of the
19   PLANS have also assigned to CSAC all their right, title and interest in and to any
20   and all amounts due and owing to the respective PLANS by the employer as herein
21   alleged.
22         11.        Southwest Regional Council of Carpenters and its affiliated local
23   unions ("UNIONS") affiliated with United Brotherhood of Carpenters and Joiners
24   of America, are labor organizations that are a party to the collective bargaining
25   agreements involved.
26         12.    At all relevant times employer, LTL SERVICES, also known as LTL
27   SERVICES, INC., and DOES 1 through 5, inclusive, ("EMPLOYER") was a
28   contractor e11gaged in the construction industry within the jurisdiction of the
                  I




                                                  3
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 4 of 8 Page ID #:4


 1   relevant UNIONS.
 2         13.     At all relevant times, LINDA BUCCELLA, an individual; and DOES 6
 3   through 10, inclusive, ("INDIVIDUAL"), was and is an officer and/or owner of
 4   EMPLOYER.
 5                             OPERATIVE ALLEGATIONS
 6         14.     On or about the date set forth, LTL SERVICES, also known as LTL
 7   SERVICES, INC., made, executed and delivered to the UNION, a Memorandum
 8   Agreement for Modular Furniture Systems Installation for Southern California and
 9   Southern California Conference of Carpenters ("MEMORANDUM
10   AGREEMENT"). A true and correct copy is attached hereto, marked respectively
11   as Exhibit "1" and incorporated herein by reference.
12         15.     The MEMORANDUM AGREEMENT binds EMPLOYER to the
13   terms and conditions of the Southern California Master Labor Agreement between
14   United General Contractors Association, Inc. and United Brotherhood of Carpenters
15   and Joiners of America, dated July 1, 2002, and any renewals or subsequent Master
16   Labor Agreements, and the PLANS' agreements and any amendments,
17   modifications, extensions, supplementations or renewals of the PLANS' agreements
18   (collectively referred to as "AGREEMENTS"). The PLANS are third party
19   beneficiaries ofthe MEMORANDUM AGREEMENT and Master Labor
20   Agreements.
21         16.     The AGREEMENTS require EMPLOYER to make the fringe benefit
22   contributions by way of Employers Monthly Reports ("REPORTS") to the PLANS
23   at their place of business in Los Angeles, California, on or before the 25th day of
24   each month following the month during which the hours for which contributions are
25   due were worked or paid. Further, the AGREEMENTS specifically provide that the
26   venue of an action to recover delinquent fringe benefit contributions shall be in the
27   County of Los Angeles.
28         17.     EMPLOYER engaged workers who performed services covered by the
                                               4
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 5 of 8 Page ID #:5


 1   AGREEMENTS and who performed labor on works of construction within the
 2   jurisdiction of the AGREEMENTS undertaken by EMPLOYER during the term of
 3   the AGREEMENTS.
 4         18.   The PLANS have complied with all conditions precedent.
 5         19.   CSAC has, concurrently with the filing of this complaint, served a copy
 6   of same upon the Secretary of Labor and Secretary of the Treasury.
 7                             FIRST CLAIM FOR RELIEF
 8               (BREACH OF SETTLEMENT AGREEMENT AS TO
 9                    LTL SERVICES, aka LTL SERVICES, INC.;
10                              and DOES 1 THROUGH 5 )
11         20.   On or about July 20, 2018, settlement was reached as to EMPLOYER.
12   Pursuant to this settlement, EMPLOYER entered into a written SETTLEMENT
13   AGREEMENT executed on or about August 2018. A true and correct copy of the
14   SETTLEMENT AGREEMENT is attached hereto, marked Exhibit "2" and
15   incorporated herein by reference.
16         21.   By this SETTLEMENT AGREEMENT, EMPLOYER promised it
17   would pay to CSAC the sum of$18,368.89.
18         22.   CSAC's counsel sent an email dated December 12, 2018 and letter
19   dated January 14, 2019 giving the EMPLOYER and notice of its breach of the
20   SETTLEMENT AGREEMENT and demanding payment. True and correct copies
21   are attached hereto, marked Exhibit "3" and incorporated herein by reference.
22         23.   PLAINTIFFS have complied with all conditions on their part to be
23   performed under the terms of the SETTLEMENT AGREEMENT.
24         24.   EMPLOYER has failed to comply with the terms of the
25   SETTLEMENT AGREEMENT.
26   Ill
27   Ill
28   Ill
                                              5
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 6 of 8 Page ID #:6


 1                         SECOND CLAIM FOR RELIEF FOR
 2               (SPECIFIC PERFORMANCE FOR SPECIFIC MISSING
 3                     REPORTS AS TO LTL SERVICES, aka L TL
 4                    SERVICES, INC.; and DOES 1 THROUGH 5)
 5         25.    PLAINTIFFS reallege and incorporate herein by reference each and
 6   every allegation contained in paragraphs I through 24 of their First Claim for Relief
 7   and allege a Second Claim for Relief against LTL SERVICES, also known as LTL
 8   SERVICES, INC.; and I through 5, ("EMPLOYER") for Specific Performance for
 9   Specific Missing Reports as follows:
10         26.   This action for specific performance arises and jurisdiction of the court
11   is founded on Section 30I ofthe LMRA (29 U.S.C. §185A) and Section 502 of
12   ERISA, as amended (29 U.S.C. § II32).
13         27.   The AGREEMENTS require EMPLOYER to complete and submit
14   REPORTS stating the amount of contributions owed along with fringe benefit
15   contributions to the PLANS at their place of business in Los Angeles, California, on
16   or before the 25th day of each month following the month during which the hours
17   for which contributions are due were worked or paid for.
18         28.   EMPLOYER has failed to submit REPORTS and contributions for the
19   following months October 20 I8 and November 20 I8.
20         29.   The PLANS have no adequate or speedy remedy at law, as the PLANS
21   are unable to calculate the amount owing.
22                            THIRD CLAIM FOR RELIEF
23                  (BREACH OF PERSONAL GUARANTEE AS TO
24                          LINDA BUCCELLA, an individual;
25                              and DOES 6 THROUGH 10)
26         30.   PLAINTIFFS reallege and incorporate herein by reference each and
27   every allegation contained in paragraphs I through 29 of its First and Second
28   Claims for Relief and allege a Third Claim for Relief is asserted as to LINDA
                                                 6
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 7 of 8 Page ID #:7


 1   BUCCELLA, an individual; and DOES 6 through 10, ("INDIVIDUAL").
 2         31.    On or about July 20, 2018, settlement was reached as to EMPLOYER.
 3   Pursuant to this settlement, INDIVIDUAL entered into a written Personal Guarantee
 4   executed on or about August 2018 ("PERSONAL GUARANTEE"). A true and
 5   correct copy of the PERSONAL GUARANTEE is attached hereto, marked Exhibit
 6   "4" and incorporated herein by reference.
 7         32.    By this PERSONAL GUARANTEE, INDIVIDUAL promised she
 8   would pay to CSAC the sum of$18,368.89.
 9         33.    CSAC's counsel sent an email dated December 12, 2018 and letter
10   dated January 14,2019 giving the EMPLOYER and notice of its breach of the
11   PERSONAL GUARANTEE and demanding payment. True and correct copies are
12   attached hereto, marked Exhibit "3" and incorporated herein by reference.
13         34.    PLAINTIFFS have complied with all conditions on their part to be
14   performed under the terms of the PERSONAL GUARANTEE.
15         35.    INDIVIDUAL has failed to comply with the terms of the PERSONAL
16   GUARANTEE.
17         WHEREFORE, PLAINTIFFS pray for judgment as follows:
18                  FOR PLAINTIFFS' FIRST CLAIM FOR RELIEF
19               (BREACH OF SETTLEMENT AGREEMENT AS TO L TL
20         SERVICES, aka LTL SERVICES, INC., and DOES 1 THROUGH 5)
21         1.     For unpaid amount owed pursuant to the SETTLEMENT
22   AGREEMENT in the sum of$14,677.81;
23         2.     For interest, as provided in the SETTLEMENT AGREEMENT, on the
24   unpaid contributions and liquidated damages.
25   Ill
26   Ill
27   Ill
28   Ill
                                                 7
Case 5:19-cv-00591-JGB-SP Document 1 Filed 04/03/19 Page 8 of 8 Page ID #:8


 1                   FOR PLAINTIFFS' SECOND CLAIM FOR RELIEF
 2                    (FOR SPECIFIC PERFORMANCE FOR SPECIFIC
                 I




 3              MISSING REPORTS AS TO L TL SERVICES, aka L TL
 4                        SERVICES, INC., and DOES 1 THROUGH 5)
 5         1.        That EMPLOYER be compelled to forthwith submit the REPORTS for
 6   the following months along with the appropriate contributions: October 2018 and
 7   November 2018.
 8                     FOR PLAINTIFFS' THIRD CLAIM FOR RELIEF
 9                     (BREACH OF PERSONAL GUARANTEE AS TO
10                             LINDA BUCCELLA, an individual;
11                                  and DOES 6 THROUGH 10)
12         1.        For unpaid amount owed pursuant to the PERSONAL GUARANTEE
13   in the sum of$14,677.81;
14         2. For interest, as provided in the PERSONAL GUARANTEE, on the unpaid
15   contributions and liquidated damages.
16                   AS TO ALL OF PLAINTIFFS' CLAIMS FOR RELIEF
17         1.        For reasonable attorneys' fees;
18         2.        For costs of this action;
19         3.        For further contributions according to proof; and
20         4.        For such other and further relief as the court deems proper.
21
22   Dated: April _\_, 20 19                     DeCARLO & SHANLEY,
                                                 a Professional Corporation
23

24
25
26
27
28

                                                    8
